Exhibit 12.1 STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Three Months Ended March 31, Years Ended December31, Earnings Add: Pre-tax income (loss) from continuing operations ) Fixed charges Amortization of capitalized interest - - ) ) ) Subtract: Interest capitalized - ) ) ) - - Total Earnings (Loss) Fixed charges: Interest expensed and capitalized Amortized premiums, discounts and capitalized expenses related to indebtedness Estimate of interest expense within rental expense Total Fixed charges Combined fixed charges and preference dividends: Fixed charges Preferred dividend factor (1) - - - Total Combined fixed charges and preference dividends Ratio of earnings to fixed charges - Coverage deficiency Ratio of earnings to combined fixed charges and preference dividends - Coverage deficiency The preferred dividend factor represents the amount of pre-tax earnings (loss) that is required to pay the dividends on outstanding preference securities.
